Citation Nr: 0008593	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  92-54 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 27 to 
December 19, 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 1990 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO & IC) in 
Philadelphia, Pennsylvania.  In November 1992, September 
1995, June 1997 and November 1998 the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's psychiatric disorder clearly and 
unmistakably existed prior to service.

3. The pre-existing psychiatric disorder underwent an 
increase in severity during service that is not clearly 
and unmistakably shown to be the result of natural 
progress.



CONCLUSION OF LAW

The veteran's psychiatric disorder was aggravated by active 
military service.  38 C.F.R. §§ 1131, 1111, 1137, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder.  The veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, she has presented 
a claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and, to that 
end, it remanded the veteran's claim in November 1992, 
September 1995, June 1997 and November 1998 to afford her the 
opportunity to submit additional medical evidence and undergo 
VA examinations. The examination reports and evidence 
submitted by the veteran are associated with the claims file 
and, as such, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Factual Background

Private medical records and statements and VA examination 
reports, dated from 1986 to 1999, are associated with the 
claims file. They show that, starting in 1986, the veteran 
had four pre-service and three post-service psychiatric 
hospitalizations, and was variously diagnosed with anxiety 
neurosis (December 1986), manic-depressive bipolar, manic and 
depressive, not currently psychotic (February 1987), suicide 
attempt, manic depression (March 1988) and major depression 
with psychotic features, probably bipolar disorder (January 
1990).  Treatment included individual psychotherapy, 
prescribed medication and, post service, electroconvulsive 
therapy (ECT).

The veteran was hospitalized from March to April 1988, denied 
auditory hallucinations, but admitted feeling she knew what 
other people thought and admitted suicidal ideation and 
confusion with paranoia.   The diagnosis was bipolar 
affective, depressed.

In August 1988, the veteran requested a psychiatric 
evaluation as a second opinion.  According to the evaluation 
report, she had a variety of psychotic experiences over the 
last three years, including hearing voices and an ability to 
read the minds of others.  She also felt other people were 
plotting against her.  The examining psychiatrist said her 
symptoms waxed and waned in intensity and were helped by 
prescribed medication.  The clinical impression appeared to 
be bipolar disorder and schizoaffective disorder was a 
possibility.  The Axis I diagnosis was major affective 
disorder, bipolar, depressed.  Medication and individual 
outpatient psychotherapy were recommended.

The veteran was hospitalized twice from December 1988 to 
February 1989 for treatment of overdoses of prescribed 
medication and the hospital record reflects her four-year 
psychiatric history.  She admitted to being very depressed 
and her past psychiatric history included manic depressive 
illness, previous suicide attempts and a recent private 
hospitalization for depression.  The principal diagnosis was 
drug ingestion and the secondary diagnosis was bipolar 
affective disorder.  In February 1989, she was transferred to 
a state mental hospital for further treatment.

Farhad Sholevar, M.D., a psychiatrist, treated the veteran 
before, during and after service.  His treatment records and 
statements, dated from 1989 to 1999, reveal that she was 
referred to him in March 1989 for further treatment.  
According to a March 1989 psychiatric evaluation, the veteran 
gave a history of anxiety and panic attacks during the 
previous four years, with four prior known hospitalizations 
that fluctuated in intensity with three distinct episodes: 
one in 1986 when she was privately hospitalized due to 
anxiety, depression and excessive weight loss, in 1987 and 
another episode in September 1988.  She was unhappy with her 
life situation, took an overdose and was hospitalized for 
approximately one month during which she lost her job.  
Thereafter, she felt more depressed and ultimately overdosed 
in December 1988.  The veteran was hospitalized again, made 
another attempt that she denied was a suicide attempt and was 
hospitalized at a state hospital.  The Axis I diagnosis was 
atypical depression, with a differential diagnosis of bipolar 
disorder, with no true manic or hypomanic episodes.  She also 
met the criteria for panic disorder with some agoraphobic 
features.  At Axis II, the diagnosis was borderline 
personality organization and some schizoid traits.  Lithium 
was prescribed.  

The veteran continued to see Dr. Sholevar regularly.  In a 
May 1989 record, he noted that she was doing fine.  She was 
not drinking, was looking for jobs and planned to apply for 
Social Security Administration (SSA) disability benefits for 
a brief time and, if she was able to maintain employment, to 
go off disability benefits.  Dr. Sholevar indicated that the 
veteran seemed to have realistic goals, but was very 
dependent on her mother.  

According to a May 1989 disability determination record from 
the Social Security Administration (SSA), the veteran was 
found totally disabled due to bipolar disorder.  She held to 
be disabled as of February 1988.

On August 17, 1989, Dr. Sholevar saw the veteran and noted 
that she seemed depressed.  The veteran had vibes that other 
people were talking about her and developed overt ideas of 
reference.  Dr. Sholevar opined that she had a combination of 
depression with some psychotic symptoms.  He diagnosed 
atypical depression. 

On a report of medical history completed at the time of her 
enlistment into service a few days later, in August 1989, the 
veteran denied a history of depression or nervous trouble and 
checked no to having ever attempted suicide.  She checked yes 
to having been treated for a mental condition and said she 
went to a counselor.  The examiner noted that the veteran 
evidently sought counseling regarding a position failure that 
resolved well.  A psychiatric abnormality was not described 
on the enlistment examination report and the examiner noted 
that the veteran was emotionally mature, stable and very well 
motivated.  She was found qualified for active service.

Service medical records show that in mid-November 1989, the 
veteran was seen at the community mental health service.  She 
was in her second week of basic training and was concerned 
about being able to handle the military environment.  The 
veteran denied a prior history of suicide attempts or 
gestures and a year earlier had received counseling for 
approximately one and one half years.  The Axis I diagnosis 
was adjustment disorder and depressed mood; psychological 
testing and follow up was recommended.

The service medical records further indicate that, in early 
December 1989, the veteran was hospitalized with a bilateral 
ankle sprain and an adjustment disorder.  According to a 
December 1989 report of mental status evaluation, after the 
veteran's initial interview, noted above, while hospitalized, 
she gave a past history of inpatient psychiatric 
hospitalization and said she was on prescribed psychotropic 
medication two months prior to entering service.  
Psychological test results and the veteran's reported 
psychiatric history indicated that she was emotionally 
unstable with unpredictable behavior and unsuited to military 
service.  The Axis I diagnosis was adjustment disorder with 
mixed emotional features and, at Axis II, the diagnosis was 
personality disorder, not otherwise specified with 
borderline, schizotypical, schizoid and paranoid features.  
She was discharged from service in December 1989.

The very next day, also in December 1989, Dr. Sholevar 
hospitalized the veteran due to suicidal ideation, paranoia 
and an inability to concentrate.  According to the discharge 
summary, she reported auditory hallucinations, depressed mood 
and suicidal ideation since leaving the military.  Dr. 
Sholevar noted that he had seen the veteran (evidently before 
she entered service) and she was in fairly stable condition 
on a low dose of medication.  She was able to meet the 
requirements of the military, passed the written test and was 
accepted to enter basic training.  At that time, according to 
Dr. Sholevar, she was symptom-free and he would see her for 
individual psychotherapy and medication maintenance.  Shortly 
after entering basic training, the veteran's paranoid 
ideation started.  She felt that the drill sergeant was 
talking behind her back and people did not like her.  The 
veteran was able to finish basic training but sprained her 
ankle and was hospitalized.  At that time, she called Dr. 
Sholevar and was very paranoid.  He encouraged her to talk 
with doctors, but she refused and was discharged because of 
her inability to return to her duties.  Dr. Sholevar noted 
that the first time the veteran experienced thought 
broadcasting and overt paranoia and auditory hallucinations 
was during basic training.  During the post-service 
hospitalization, the veteran was treated with medication and 
discharged in January 1990.  Dr. Sholevar's diagnostic 
impression was major depression with psychotic features that 
was improving.  Schizoaffective disorder was a differential 
diagnosis.  

In a December 1990 statement, Dr. Sholevar said he cared for 
the veteran since March 1989 and her diagnosis was atypical 
depression.  He noted that she had affective symptoms and 
paranoia and had hallucinated.  Dr. Sholevar said the veteran 
was well stabilized until she went into service.  He 
indicated that apparently the symptoms recurred shortly after 
she started her basic training and, at the time she finished 
basic training, she had paranoid ideation and a major 
depressive episode and had to return home and be hospitalized 
due to suicidal ideation.  In Dr. Shoelvar's opinion, while 
the veteran's condition existed prior to service, her most 
recent episode was precipitated by the stress directly 
related to joining the Army.

In a February 1991 treatment record, Dr. Sholevar noted that 
the veteran seemed to be doing well and holding her own.  He 
said that she had a history of depression with some psychotic 
features for the past few years, with a major psychotic 
episode with depression and suicidal ideation after finishing 
basic training.  The veteran had a poor response to 
prescribed medication but a good response to ECT.  The 
diagnosis remained major depression with psychotic features.

At her February 1991 personal hearing at the RO, the veteran 
testified that she had received ECT that affected her memory.  
She said she was in basic training for two months when she 
talked to her drill sergeant, then to a mental health center 
counselor who sent her to a psychiatrist.  She was 
hospitalized for two weeks and then discharged from service.  
The veteran indicated that she continued to see a 
psychiatrist, received ECT and took prescribed medication for 
her psychiatric disorder.  Further, the veteran said that, 
prior to entering service, her treating physician said she 
was absolutely fine to enter service.  The veteran's mother 
testified that she spoke to the veteran's doctor who opined 
that it would be good for the veteran to enter service. 

In a July 1991 mental health clinic record, Dr. Sholevar 
noted that the veteran seemed to be doing better than when 
seen the previous week, but was still anxious and depressed.  
He indicated that her application for VA benefits had been 
denied and commented that he thought her disability was 
service-connected because, according to his notes and the 
existing records, she was doing fairly well before entering 
service.  Dr. Sholevar noted that after entering service, 
unlike what was reflected in the VA's note, the veteran did 
not have an adjustment disorder, she had a major depressive 
episode with psychotic features that required ECT treatment.  

In December 1993, Alfe Masecampo, M.D., a psychiatrist, 
examined the veteran, at her request, for medication 
monitoring.  He diagnosed bipolar disorder, manic with 
psychotic features.

A February 1994 Administrative Decision held that the 
veteran's discharge from military service was considered 
under other than dishonorable conditions for VA purposes.

A September 1994 statement from Gina Wallis Foltz, MSW and 
Dr. Masecampo is to the effect that the veteran had been 
regularly treated at an outpatient mental health center since 
November 1993.  She required outpatient therapy and 
psychotropic mediation and was unable to cope with full time 
employment.

In March 1994, the veteran underwent VA psychiatric 
examination.  Based upon historical material in the claims 
folder, since the veteran's symptoms were suppressed by 
medication, the examiner diagnosed bipolar disorder.  The 
doctor noted that the diagnosis was substantiated by at least 
five other psychiatrists.   

In an April 1995 statement, Dr. Sholevar reported that the 
veteran had been repeatedly hospitalized with variable 
results.  She had poor response to ECT and he opined that her 
symptoms were exacerbated significantly shortly after she 
started her basic training.  The doctor stated that by the 
time the veteran finished training, she had become extremely 
paranoid and depressed and required hospitalization.  In Dr. 
Sholevar's opinion, the veteran had a pre-existing condition, 
but joining military service had undoubtedly exacerbated her 
condition, that appeared under adequate control prior to the 
start of basic training.  

The veteran underwent VA psychiatric examination in January 
1996 by the physician who previously examined her.  He 
reviewed her records and re-examined her.  The VA doctor 
diagnosed bipolar disorder and personality disorder, not 
otherwise specified.  The examiner noted that the veteran's 
illness obviously had its onset prior to military service and 
that was an uncontested fact.  The VA doctor could not 
conclude that military service aggravated the veteran's 
condition and commented that the nature of her illness was 
that it waxed and waned in intensity.  Recurrences of the 
more severe episodes of illness could occur without any 
discernible environmental stress, be provoked by trivial life 
stresses and could appear to be provoked by major life 
stresses.  There was no particular reason to say that the 
severity of her illness immediately following military 
discharge was caused by the active military service.  In the 
VA doctor's opinion, it could have been caused by the fact 
that the veteran was discharged from service, or occurred 
spontaneously without any particular precipitating event.  
The VA physician said he knew of no way of saying with any 
definitiveness that service caused her illness to worsen and, 
thus, could not conclude that.  In his opinion, there was no 
reason to believe that military service aggravated the 
veteran's condition.

In March 1996, the veteran expressed her objection to the 
March 1996 VA examination.  She said the doctor only saw her 
for five minutes.

Medical records show that the veteran was hospitalized in 
April 1996 for treatment of depression and in February 1997 
for medication adjustment.

In an October 1997 response to the RO's request to clarify 
his April 1995 statement, Dr. Sholevar again opined that the 
veteran's psychiatric disability was exacerbated by basic 
training.  He said she was adequately stabilized and 
controlled on medication until shortly after she started 
basic training.  According to Dr. Sholevar, by the time the 
veteran finished basic training, she was quite psychotic, 
paranoid, out of touch with reality and required 
hospitalization.  In the psychiatrist's opinion, the 
veteran's joining the military and the stress of basic 
training exacerbated her already stabilized condition. 

According to a November 1997 SSA administrative decision, the 
veteran had a prior period of disability and received 
benefits from August 1988 to April 1994, when her benefits 
were terminated due to cessation of her disability.  She 
filed another application for benefits and, was found totally 
disabled as of December 1995, due to schizoaffective disorder 
with severe mood disturbance and paranoid delusions and major 
depressive disorder with psychotic features.

In an April 1998 VA examination report, the psychiatrist who 
previously examined the veteran in 1994 and 1996, reviewed 
her records and medical history, but did not examine her.  He 
was unable to find clear-cut references to hallucinations in 
the pre-service medical records, but said that was 
irrelevant.  In the doctor's opinion, the veteran had signs 
of psychosis and was seriously suicidal prior to service 
entry.  She was treated with anti-psychotic medication since 
1986 with unsatisfactory results and ECT treatment, although 
he commented that the type of treatment did not indicate the 
severity of the illness.  In the doctor's opinion, the 
veteran's diagnosis was bipolar disorder or schizoaffective 
disorder.  The course of these illnesses was one of 
exacerbations and remission and it would not be unusual for 
her to have a period of relative normality before service 
entrance and then have a period of rather severe regression 
after service, without concluding that military service, 
itself, was causative or aggravated her condition.  The 
doctor said the course of these illnesses was usually cyclic 
and intermittent and the condition may worsen with age.  In 
the VA doctor's opinion, the veteran's military service did 
not aggravate her psychiatric condition.

In June 1998, the veteran underwent VA psychiatric 
examination by a physician who had not previously examined 
her.  The examiner noted the veteran's long psychiatric 
history dating to 1987 and her diagnosis of bipolar disorder.  
The veteran had three hospitalizations since discharge from 
service.  During her first hospitalization, she was treated 
with ECT treatments as she was unresponsive to medication, 
and continued on ECT treatments for the next several months 
as noted by outpatient treatment records dated in early 1991.  
The veteran reported currently feeling stable with her 
psychiatric symptoms well controlled with medications and was 
treated by Dr. Sholevar.  The Axis I diagnosis was bipolar 
disorder, depressed type, personality disorder, not otherwise 
specified.  The VA examiner noted that the veteran had a 
complex psychiatric history prior to and after entrance into 
service, with intermittent psychotic symptoms, as noted in 
her 1988 hospitalization when she had paranoid ideations and 
delusions of reference.  Further, the doctor noted that an 
August 1988 record noted that the veteran heard voices and 
had the capacity to read the minds of others.  She was 
hospitalized after service and received ECT treatments.  In 
the VA physician's opinion, there was no causal relationship 
between the veteran's military service and her bipolar 
disorder.  He said there also seemed to be what looked like 
an exacerbation of her psychiatric disorder in service.  The 
doctor believed that what appeared like an exacerbation of 
her bipolar disorder in service was mainly a normal course of 
exacerbations and remission of her bipolar disorder, but not 
due specifically to the stress of adapting to military life.  
Therefore, an exacerbation of her bipolar disorder in service 
was most unlikely. 

In a January 1999 response to the RO's request to clarify his 
opinion, Dr. Sholevar said he reviewed the laws and 
regulations set forth in the Board's November 1998 remand 
(regarding service connection based upon aggravation of a 
pre-existing disorder).  He reiterated his initial opinion 
that there was a relationship between exacerbation of the 
veteran's psychiatric disorder and active service.  He said 
that the veteran was in remission at the time she entered 
basic training and he did not consider her episode at that 
time as a temporary or intermittent flare-up of a pre-
existing disorder.  When the veteran was treated by Dr. 
Sholevar, she had been in remission for a prolonged period of 
time and toward the end of her basic training started to have 
the main features of her psychotic disorder, with 
hallucinations, ideas of reference and delusions of 
persecution, an inability to care for herself and impaired 
reality testing and neuro-vegetative signs of depression.

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychoses in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation. Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
The presumption of aggravation is applicable only if the 
preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. at 292, 296; 
see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service or service after December 31, 1946.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) has held that service connection for 
aggravation of a disability includes only the degree by which 
the disability increased in severity during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The service medical records reveal that, although the 
veteran's history of psychiatric disorder was not provided at 
the time she was examined for service entrance in August 
1989, private medical records document her treatment for a 
psychiatric disorder starting in 1986.  Furthermore, 
statements from Dr. Sholevar, the veteran's treating 
psychiatrist before, during and after service, are to the 
effect that the veteran's experience in basic training 
exacerbated her existing psychiatric disorder. In the January 
1990 hospital discharge summary, Dr. Sholevar noted that the 
veteran was stabilized and doing well on medication prior to 
entering service and the veteran and her mother both 
testified that Dr. Sholevar encouraged the veteran to enter 
active service.  Further, in the July 1991 treatment record, 
Dr. Sholevar noted that the veteran had been denied VA 
benefits, opined that her disability was partly service-
connected because she had been doing fairly well before 
entering service and said that she experienced a major 
depressive episode with psychotic features in service that 
required ECT treatment.

In several statements to the RO, most recently in January 
1999, Dr. Sholevar opined that he did not regard the 
veteran's episode in service to be a temporary or 
intermittent flare up of a pre existing injury.  It is highly 
pertinent that in medical records prepared in the course of 
treating the veteran, described above, Dr. Sholevar 
consistently opined that she was stabilized prior to service 
entry and experienced a major depressive episode with 
psychotic features that he attributed to the stress of basic 
training.  Although VA examiners in 1996 and 1998 concluded 
that the veteran's experience in service represented the 
normal course of exacerbations and remissions of bipolar 
disorder, it is significant that, according to Dr. Sholevar, 
the veteran first experienced thought broadcasting, overt 
paranoia and auditory hallucinations in basic training that 
led to her December 1989 hospitalization and ECT treatment.  
Thus, her complaints reflected that an aggravated psychiatric 
disorder became symptomatic in service.  This evidence 
creates a rebuttable presumption of service aggravation that 
has the legal effect of shifting the burden to VA "to rebut 
by clear and convincing proof" that a permanent increase in 
severity beyond the natural progression of the disorder did 
not occur.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  
It follows that, upon review of the entire body of medical 
evidence, including pre and post service psychiatric medical 
records, the Board is of the opinion that the evidence is, at 
the very least, in equipoise as to whether the veteran's pre-
existing psychiatric disorder was aggravated in service.

When the evidence supports the claim or is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

Resolving the benefit of the doubt in her favor, the Board, 
therefore, concludes that service connection for a 
psychiatric disorder is warranted.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §§ 3.303, 3.306.


ORDER

Service connection is granted for a psychiatric disorder.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 11 -


- 9 -


